Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/553,174 filed on August 28, 2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Applicant filed a Request for Continued Examination on February 17, 2021 subsequent to a final rejection mailed on November 18, 2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on November 18, 2020 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed February 17, 2021 has been entered.
Applicant has amended claims 1, 3-4, 11 and 13, has cancelled claims 2, 12 and 14, and has added new claims 20-23.  Claims 1, 3-11, 13 and 15-23 are currently pending.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: Claim 1 makes a reference to “a vibration state of the arm”.  According to the specification, published as US 2019/0394400 A1 (hereinafter referred to as “PGPUB”), “a vibration state of the arm” is understood to mean that the arm may move either horizontally or vertically with respect to the sample under observation by the 

Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.

Claims 1, 6-9, 11, 13, 18, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2002/0085273 A1 (hereinafter “Ito”) in view of Kurosawa, US 2010/0020184 (hereinafter “Kurosawa”).
With respect to claim 1, Ito discloses a medical observation device [FIG. 1], comprising: an arm [FIG. 1, par. 67, the arm comprising of 100a and 100b] that supports a camera [FIG. 1, par. 66, camera 102]; and circuitry configured to: determine a mode indicating a vibration characteristic according to a vibration state of the camera on the arm [FIG. 6, par. 93: “acceleration sensors 2 measure the movements of the stereoscopic microscope 101 along the Y axis and the Z axis, respectively, independent of each other” where Y and Z axes are in the horizontal direction with respect to the sample according to FIG. 6 which movements include vibrations and vibration characteristic is determined based on whether acceleration sensors have detected vibrations along the Y direction, Z direction or both], and stabilize an image captured by the camera based on determined mode. But Ito does not explicitly disclose stabilize an image captured by the camera based on determined mode. However, Kurosawa discloses an image shake correction apparatus that stabilize an image captured by the determined mode [par. 42, FIG. 1: “in the image-shake reduction mode, if the object image vibrates in the X and Y directions relation to the imaging surface of the image sensor 31 due to camera shake … the vibrations are detected by vibration sensor 70 and a detection signal output from the vibration sensor 70 is input to the image shake correcting controller 80”]. Therefore, in view of disclosures by Kurosawa, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito and Kurosawa with the motivation to devise a method and apparatus to correct, compensate or stabilize a captured image taken by a camera where camera may be subject to vibration [Kurosawa: abstract].	
With respect to claim 6, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ito discloses wherein the circuitry is configured to stabilize an image observed by the camera in accordance with an optical correction method using a lens shift technique that corrects a shake in an image by moving a position of an optical system that guides observation light in the camera [abstract, par. 12]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ito discloses wherein the camera includes an imaging device that generates an image by sensing observation light with an image sensor [FIG. 1, par. 66, CCD 102 captures 
With respect to claim 8, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ito discloses wherein the camera includes a housing on which a grip handle gripped by a user when moving the camera is provided [FIG. 1, CCD 116 (see par. 137) is housed inside microscope 101, and par. 67: “microscope 101 can be moved within the space where the free arm 100a of the first stand 100 can reach, and can also be inclined in an arbitrary direction”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 9, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ito discloses wherein the arm includes rotation axis links, and each of the rotation axis links is provided with a vibration suppression mechanism that suppresses vibration in the rotation axis link [FIG. 1, par. 67: “free arm 100a is assembled from three arms connected in live via two universal joints which allow the arms to be relatively folded in 
With respect to claim 11, the claim is drawn to systems that perform a series of steps that are commensurate in scope with steps of claim 1. Claim 11 also include a display which is disclosed by Ito [pars. 9, 73, LCD panel 120]. Therefore, claim 11 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1.
With respect to claim 13, the claim is drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1. Therefore, claim 13 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 18, to and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 13. Furthermore, Ito discloses the limitation wherein detecting includes detecting vibration in a plane parallel to a photosensitive face of the camera [FIG. 6, par. 93 – see notes under the rejection of claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 20, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ito  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 22-23, the claims involve a limitation that has the same scope as one of the limitations of claim 1 and the only difference between claims 22 and 23 is that claim 22 depends from claim 11 and claims 23 depends from claim 13 both of which are rejected as noted in the above. Therefore, claims 22-23 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Kurosawa, applied to claim 1, and further in view of Terada et al., US 8,582,202 B2 (hereinafter “Terada”).
With respect to claim 3, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Ito and Kurosawa, alone or in combination, do not disclose the limitation wherein the circuitry is configured to determine the mode based on a detected user operation of an input device configured to change an operating mode of the arm. However, Terada discloses the limitation wherein the circuitry is configured to determine the mode based on a detected user operation of an input device configured to change an operating mode of the arm [FIG. 1, col. 5, lines 29-41]. Therefore, in view of disclosures by Terada, it would have .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Kurosawa, as applied to claim 1, and further in view of Thivent et al., US 2016/03600111 A1 (hereinafter referred to as “Thivent”).
With respect to claim 5, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Ito discloses wherein the camera includes an imaging device [par. 7, FIG. 1, camera 102, par. 66] that generates an image by sensing observation light with an image sensor [pars. 7, 66: camera 102 captures an image of an observed sample that is illuminated by a light source 106]. But Ito and Kurosawa, alone or in combination, do not explicitly disclose the limitation wherein the circuitry is configured to stabilize an image observed by the camera in accordance with an electronic correction method that corrects a shake in an image by correcting a capture position of observation light for each pixel in the image sensor. However Thivent discloses the limitation wherein the circuitry is configured to stabilize an image observed by the camera in accordance with an electronic correction method that corrects a shake in an image by correcting a capture position of observation light for each pixel in the image sensor [par. 35, noting that while Thivent’s correction of pixel positions is employed for the case of a moderate rotation of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Kurosawa, as applied to claim 1, and further in view of Kobayashi, US 2017/0041576 A1 (hereinafter referred to as “Kobayashi”).
With respect to claim 10, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Ito and Kurosawa, alone or in combination, do not explicitly disclose the limitation wherein the camera is included in an endoscope and a camera head connected to a base end of the endoscope that generates an image by sensing observation light internally with an image sensor, and the medical observation device is an endoscopic device in which the camera head is supported by the arm. However Kobayashi discloses wherein the camera is included in an endoscope [FIG. 1, par. 6] and a camera head [par. 6] connected to a base end of the endoscope [FIG. 1, par. 6, imaging unit is at a distal end which distal end acts as a base for supporting the camera] that generates an image by sensing observation light internally with an image sensor [par. 47 – ref. to CCD or CMOS image sensors], and the medical observation device is an endoscopic device in .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Kurosawa, applied to claim 1, and further in view of Shihoh, US 2014/0160566 A1 (hereinafter “Shihoh”).
With respect to claim 15, Ito and Kurosawa, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Ito and Kurosawa, alone or in combination, do not explicitly disclose the limitation further comprising a sensor that detects vibration in a plane parallel to a photosensitive face of the camera. However, Shihoh discloses further comprising a sensor that detects vibration in a plane parallel to a photosensitive face of the camera [par. 74]. Therefore, in view of disclosures by Shihoh, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito, Kuroisawa and Shihoh with the motivation to provide a controlling mechanism to detect and correct movements or shaking or vibration of the arm that holds the camera and also vibrations of the camera itself [Shihoh: par. 74].
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Kurosawa and Terada, as applied to claim 3, and further in view of Shinohara, US 2005/0129392 A1 (hereinafter “Shinohara”).
With respect to claim 21, Ito, Kurosawa and Terada, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 3. But Ito, Kurosawa and Terada, alone or in combination, do not explicitly disclose the limitation wherein the operating mode includes a first mode in which a position and orientation of the arm are locked and a second mode in which the arm is unlocked. However, Shinohara discloses the limitation wherein the operating mode includes a first mode in which a position and orientation of the arm are locked [par. 64] and a second mode in which the arm is unlocked [pars. 64-65]. Therefore, in view of disclosures by Shinohara, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ito, Kurosawa, Terada and Shinohara with the motivation to provide an image blur correction apparatus for correcting an image blur caused by a vibration by driving an optical element [Shinohara: abstract].



Allowable Subject Matter
Claims 4, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Ishihara et al., US 7,820,958 B2, discloses laser scanning microscope.
Okada, US 2001/0024320 A1, discloses microscope with a dynamic damper.
Toda et al., US 6,246,054 B1, discloses scanning probe microscope.
Schamber et al., US 2011/0204229 A1, discloses electron microscope with integrated detectors.
Heiland, US 2010/0211225 A1, discloses combined motion sensor for use in feedback control systems for vibration isolation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485